Citation Nr: 0943485	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left foot 
and/or left leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to October 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2007, a statement of the case was issued 
in January 2008, and a substantive appeal was received in 
January 2008.  The Veteran testified at a Board hearing in 
February 2009.

In the February 2009 Informal Hearing Presentation submitted 
by the Veteran's representative in support of the Veteran's 
appeal, the issue of entitlement to service connection for 
right arm condition was included.  The July 2007 rating 
decision denied entitlement to service connection for right 
arm condition; however, the Veteran did not file a notice of 
disagreement with the denial of service connection.  Thus, 
such issue is not in appellate status and the Board does not 
have jurisdiction of such issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service treatment records reflect that on December 3, 1956, 
the Veteran dropped a heavy weight on the dorsum of his left 
foot.  He was admitted with a diagnosis of wound, contused, 
dorsum of foot, left, and a posterior plaster splint was 
applied.  The service treatment records reflect that he was 
hospitalized for 14 days.  On January 8, 1957, the cast was 
removed and the foot was essentially asymptomatic.  He was 
discharged from the clinic.  Thereafter, service treatment 
records dated in January, February and March 1957 reflect 
complaints of symptomatology related to the left foot.  The 
Veteran has testified that due to injuring his left foot, he 
was hospitalized at Tripler Army Medical Center for 48 days.  
While it does not appear that the Veteran was hospitalized 
for 48 days due to his left foot injury, he was hospitalized 
for such injury and such hospitalization records are not on 
file.  There are no service treatment records on file from 
December 5, 1956, to January 7, 1957 pertaining to the left 
foot and/or his hospitalization at Tripler Army Medical 
Center.  It also does not appear as if the RO has made any 
efforts to obtain such medical records.  Thus, action is 
necessary to request the Veteran's service treatment records 
from Tripler Army Medical Center and/or the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, for 
the period December 1956 and January 1957, in accordance with 
the assistance provisions of the VCAA.  See 38 C.F.R. § 3.159 
(2009).  As a result of any outstanding service treatment 
records, the Board finds that it is unable to proceed with a 
decision on the merits with regard to the claim to reopen 
entitlement to service connection for left foot and/or left 
disability.

If, and only if, additional service treatment records are 
associated with the claims folder, the Veteran should undergo 
a VA examination to determine the nature and etiology of any 
current left foot and/or leg disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the Veteran's 
service treatment records from Tripler 
Army Medical Center and/or National 
Personnel Records Center (NPRC) for the 
period December 1956 and January 1957.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

2.  If, and only if, additional service 
treatment records are associated with the 
claims folder, schedule the Veteran for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
left foot and/or left leg disability.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All appropriate 
testing should be performed.  For each 
left foot and/or left leg disability 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that it had its clinical 
onset in service or is otherwise related 
to service.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records (reflecting December 
1956 left foot injury).

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for left foot and/or left leg 
disability.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


